Birdsong, Judge.
Anthony Zackery appeals his convictions of entering an automobile with intent to commit theft and obstruction of a police officer with violence. Held:
1. Zackery contends the trial court erred by denying his motion for mistrial after a police officer testified that he had known Zackery for almost his “entire four years in law enforcement.” Zackery contends this testimony impermissibly placed his character in issue. The transcript shows the response was to one question by the trial judge (asking how well the officer knew Zackery) in a series of questions testing the officer’s identification of Zackery. The transcript also shows that after the motion was denied Zackery refused the court’s suggestion for remedial instructions.
“[W]hether to grant a mistrial is within the sound discretion of the trial court and his ruling will not be disturbed absent an abuse of discretion. Ladson v. State, 248 Ga. 470 (285 SE2d 508) (1981).” Buxton v. State, 253 Ga. 137, 139 (317 SE2d 538). We do not find the policeman’s testimony required a mistrial. In the circumstances of this case, there was no abuse of discretion by the trial judge.
2. The second enumeration contends that the trial court erred by denying Zackery’s motion for a new trial on the general grounds. We disagree. “In passing upon the general grounds, this court reviews not the weight but the sufficiency of the evidence to support the verdict. ... So long as there is ‘any evidence’ to support the jury’s verdict, it will not be disturbed on appeal. Eubanks v. State, 240 Ga. 544, 546 (242 SE2d 41) (1978).” Pierce v. State, 243 Ga. 454-455 (254 SE2d 838). Review of the transcript in a light most favorable to the verdict “reveals ample evidence from which any rational trier of fact could conclude beyond a reasonable doubt that [Zackery] was guilty of [the offenses] charged.” Jackson v. Virginia, 443 U. S. 307 (99 SC *4352781, 61 LE2d 560); Baggett v. State, 257 Ga. 735 (2) (363 SE2d 257).
Decided February 7, 1990.
Donald T. Wells, Jr., Kathleen J. Anderson, for appellant.
Harry N. Gordon, District Attorney, Steve C. Jones, Assistant District Attorney, for appellee.

Judgment affirmed.


Deen, P. J., and Cooper, J., concur.